 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective as of
January 1, 2006 by and between REGENT COMMUNICATIONS, INC., a Delaware
corporation (the “Company”), and WILLIAM L. STAKELIN (“Employee”).
RECITALS
     WHEREAS, the Company is engaged in the business, either directly or through
affiliates, of owning and operating radio broadcasting stations (the
“Business”), with principal offices in Covington, Kentucky. For purposes of this
Agreement, the term “Company” shall include the Company, its subsidiaries,
affiliates, and assignees and any successors in interest of the Company and its
subsidiaries and/or affiliates.
     WHEREAS, Employee has been actively engaged in the radio broadcasting
business since 1958 and has extensive knowledge and a unique understanding of
the operation of the Business.
     WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, as President and Chief Executive Officer of the
Company.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Employment.
          1.1 Engagement of Employee. The Company agrees to employ Employee and
Employee agrees to accept employment as the President and Chief Executive
Officer of the Company, all in accordance with the terms and conditions of this
Agreement. Any prior agreements or understandings with respect to Employee’s
employment with the Company are canceled as of the date hereof, other than any
incentive awards granted to Employee prior to the date hereof, benefit plans in
which Employee is eligible for participation and any Company policies to which
Employee is subject.
          1.2 Duties and Powers.
               (a) During the Employment Period, Employee will serve as the
Company’s President and Chief Executive Officer, and will have such
responsibilities, duties and authority as customarily held by executives in such
a position in comparable companies, and will render services of an executive and
administrative character, and act in such other executive capacity for the
Company, as the Company’s board of directors (the “Board”) shall from time to
time direct. Employee shall devote his reasonable best efforts, energies and
abilities to the business and affairs of the Company. Employee shall perform the
duties and carry out the responsibilities assigned to him, to the best of his
ability, in a diligent, trustworthy and businesslike manner for the purpose of

 



--------------------------------------------------------------------------------



 



advancing the business of the Company and in a manner he reasonably believes to
be in and not opposed to the best interests of the Company.
               (b) Employee acknowledges that his duties and responsibilities
will require his concentrated business efforts and agrees that during the
Employment Period he will not engage directly or indirectly in any other
business activity or have any business pursuits or interests which materially
interfere or conflict with the performance of Employee’s duties hereunder or
which compete directly with the Company; provided, however, nothing in this
Section 1.2 shall be deemed to prohibit Employee from investing in the stock of
any competing corporation listed on a national securities exchange or traded in
the over-the-counter market, but only if his associates (as such term is defined
in Regulation 14A promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
three percent of the stock of such corporation. In addition, Employee may serve
on boards of directors during the Employment Period and volunteer his service to
charitable, business and other public service agencies, clubs or organizations
so long as such board or other service does not materially interfere or conflict
with the performance of Employee’s duties hereunder and so long as such
activities are not rendered for a competitor of the Company. Any and all fees or
remuneration paid to Employee in consideration of work and services performed
outside the scope of Employee’s employment hereunder shall inure to the benefit
of Employee.
               (c) The parties hereto agree that none of Employee’s duties
hereunder shall require him to, and Employee agrees that he will not without the
consent of the Board, which consent shall not be unreasonably withheld, change
his personal residence from the Greater Cincinnati, Ohio SMSA Area.
          1.3 Employment Period. Employee’s employment under this Agreement
shall begin effective on January 1, 2006 and shall continue through and until
December 31, 2008 (the “Employment Period”). Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 1.4 and Section 1.5 below.
          1.4 Termination by the Company. The Company has the right to terminate
Employee’s employment under this Agreement, by notice to Employee in writing at
any time, (i) for “Cause,” (ii) without Cause for any or no reason, and
(iii) due to the Disability of Employee. Any such termination shall be effective
upon the date of service of such notice pursuant to Section 14. This Agreement
shall terminate automatically upon Employee’s death.
     “Cause” as used herein means the occurrence of any of the following events:
               (a) the determination by the Board in the exercise of its
reasonable judgment that Employee has committed an act or acts constituting
(i) a crime involving moral turpitude, dishonesty or theft, (ii) dishonesty or
disloyalty with respect to the Company, or (iii) fraud;
               (b) the determination by the Board in the exercise of its
reasonable judgment that Employee has committed an act that indicates alcohol or
drug abuse by Employee that adversely affects his performance hereunder;

2



--------------------------------------------------------------------------------



 



               (c) a material breach by Employee of any of the terms and
conditions of Sections 3 or 4 of this Agreement; or
               (d) Employee’s gross negligence, habitual neglect, or intentional
misconduct in the performance of his duties hereunder.
     Employee shall be deemed to have a “Disability” for purposes of this
Agreement if Employee shall be unable, by reason of illness or physical or
mental incapacity or disability (from any cause or causes whatsoever), to
perform Employee’s essential job functions hereunder, whether with or without
reasonable accommodation by the Company, in substantially the manner and to the
extent required hereunder prior to the commencement of such Disability, for a
total period of 90 days in any 180-day period. In the event Employee shall be
under a Disability, the Company shall have the right to terminate Employee’s
employment hereunder during the continuance of such Disability upon at least
thirty (30) days prior written notice to Employee. Such determination shall not
be arbitrary or unreasonable, and the Board shall take into consideration the
opinion of Employee’s personal physician, if reasonably available, as well as
applicable provisions of the Americans with Disabilities Act, but such
determination by the Board, if not arbitrary or unreasonable, shall be final and
binding on the parties hereto.
          1.5 Termination by Employee. Employee has the right to terminate his
employment under this Agreement for any or no reason, upon ninety (90) days
prior written notice to the Company.
          1.6 Board of Directors and Resignation. Throughout the Employment
Period, the Company agrees to seek to cause Employee to be elected to the Board.
Unless by virtue of his beneficial ownership of voting stock of the Company he
has voting control over a number of shares sufficient to assure his election to
the Board, upon the termination of Employee’s employment with the Company for
any reason, Employee shall be deemed to have automatically resigned from any
position he may then hold on the Board. Such resignation shall be deemed
effective immediately without the requirement that a written resignation be
delivered.
          1.7 Indemnity. The Company shall indemnify Employee and hold him
harmless to the fullest extent permissible under applicable law for all acts or
decisions made by him in good faith while performing services for the Company.
The Company shall also use its best efforts to obtain coverage for him under any
insurance policy obtained during the term of this Agreement covering the other
officers and directors of the Company against lawsuits.
     2. Compensation and Benefits.
          2.1 Base Compensation. During the Employment Period, commencing on
January 1, 2006 the Company will pay Employee an annual base salary of
$330,171.36 plus an amount equal to the percentage increase in the Consumer
Price Index – All Items during the period January 1, 2005 through December 31,
2005 (the “Base Salary”), per annum, payable in accordance with the Company’s
regular payroll policy for senior executive salaried employees. At least once
every twelve (12) months, the Board and/or the Board’s Compensation Committee
shall perform an annual review of Employee’s Base Salary based on Employee’s
performance of his duties and the

3



--------------------------------------------------------------------------------



 



Company’s other compensation policies and make such increase thereto as it deems
appropriate, provided that at each such twelve-month interval the Base Salary
shall be increased from its level during the prior twelve-month period at least
by a percentage no less than the percentage increase in the Consumer Price Index
— All Items during such prior twelve-month period. Upon termination of the
Employment Period, the Base Salary for any partial year will be prorated based
on the number of days elapsed in such year during which the Employment Period
had continued.
          2.2 Senior Management Plan Bonus. Within seventy five (75) days
following the end of each fiscal year, the Board and/or the Board’s Compensation
Committee, as part of its annual review of Employee’s performance, shall
consider in its sole discretion the merits of a bonus to Employee pursuant to
and in accordance with the Regent Communications, Inc. Senior Management Bonus
Plan, and in the event a bonus is warranted, shall cause the Company to award to
Employee a bonus (the “Senior Management Plan Bonus”) for such year. The target
amount of the Senior Management Plan Bonus is eighty percent (80%) of the
Employee’s current Base Salary, subject to adjustments by the Board and/or the
Board’s Compensation Committee in its reasonable judgment.
          2.3 Stock Options and Other Equity-Based Incentives. It is agreed
that, in addition to and not in lieu of Senior Management Plan Bonuses, the
Company will, in January of each year and on such terms and conditions as the
Board and/or the Board’s Compensation Committee shall deem appropriate, in its
sole discretion, grant to Employee pursuant to the Company’s 2005 Incentive
Compensation Plan, or any other incentive compensation plans as may be adopted
by the Company from time to time, restricted stock, stock options or other
equity-based incentives and/or grant to Employee pursuant to the Company’s 1998
Management Stock Option Plan qualified and/or non-qualified options to acquire
common stock of the Company. For purposes of this Agreement, the term “options”
shall be deemed to mean stock options and any other equity-based incentives
including, but not limited to, restricted stock, stock units, stock appreciation
rights and similar instruments.
          2.4 Benefits. In addition to the Base Salary, any Senior Management
Plan Bonus and any restricted stock, stock options or other equity-based
incentives payable or granted to Employee hereunder, Employee will be entitled
to the following benefits during the Employment Period:
               (a) payments of premiums for hospitalization, disability, life
and health insurance, to the extent offered by the Company, and in amounts
consistent with Company policy, for all key management employees, as reasonably
determined by the Board;
               (b) up to four (4) weeks paid vacation each year with salary,
provided that unused vacation time shall not be carried over to subsequent
years;
               (c) reimbursement for reasonable, ordinary and necessary
out-of-pocket business expenses incurred by Employee in the performance of his
duties, subject to the Company’s policies in effect from time to time with
respect to travel, entertainment and other expenses, including without
limitation, requirements with respect to reporting and documentation of such
expenses;

4



--------------------------------------------------------------------------------



 



               (d) use of an automobile at the Company’s expense which shall
include expenses for parking in the area of the Company’s offices and for
comprehensive insurance coverage for the automobile; and
               (e) other benefit arrangements and perquisites, including a
401(k) or similar tax deferral plan, to the extent made generally available by
the Company to its executives and key management employees.
          2.5 Taxes, etc. All compensation payable to Employee hereunder is
stated in gross amount and shall be subject to all applicable withholding taxes,
other normal payroll and any other amounts required by law to be withheld.
          2.6 Compensation After Termination.
               (a) If the Employment Period is terminated (i) by the Company
without Cause; (ii) by reason of Employee’s Disability; or (iii) through
expiration of the Employment Period or death of Employee, then, (1) all shares
of the Company’s capital stock beneficially owned by the Employee may, at the
Company’s election, be repurchased by the Company for cash equal to the fair
market value thereof at the effective date of termination (with the cash payment
in full made promptly after a termination pursuant to this Section 2.6(a)(i) or
2.6(a)(iii) and with the cash payment made in three equal consecutive annual
installments beginning on the date of termination pursuant to this
Section 2.6(a)(ii)); (2) except as otherwise provided in the specific terms of
the option agreement or grant, all unvested options to purchase stock of the
Company held by Employee shall cease and terminate as of the date of
termination, and all vested but unexercised options to purchase stock of the
Company held by Employee may, at the Company’s election, be repurchased by the
Company (according to the same payment terms as apply to shares of the Company’s
capital stock) for an amount constituting the excess of fair market value of the
shares subject to the options over the exercise price of the options, if any,
and if there is no such excess, then such options may be repurchased by the
Company for one hundred dollars ($100) in the aggregate; whereupon, the Company
shall have no further obligations hereunder or otherwise with respect to
Employee’s employment from and after the termination or expiration date (except
for the unpaid installments and payment of Employee’s current Base Salary
accrued through the date of termination or expiration) and the Company shall
continue to have all other rights available hereunder (including without
limitation, all rights under Sections 3 and 4 at law or in equity). For purposes
of this Agreement, “fair market value” of shares of the Company’s capital stock
shall be determined as follows:
                    i. If the Company’s stock is listed on a national securities
exchange, the fair market value shall be the average of the highest and lowest
selling price of a share of stock on such exchange on the date of termination,
or if there were no sales on such date, then on the next prior business day on
which there were sales.
                    ii. If the stock is traded other than on a national
securities exchange, the fair market value shall be the average between the
closing bid and asked price on the date of termination, as reported by the
National Association of Securities Dealers Automated Quotation System or such
other source of quotations for, or reports of trading of, the stock as the Board
of Directors may select from time to time, or if there is no bid and asked price
on said date, then on the next prior business day on which there was a bid and
asked price.

5



--------------------------------------------------------------------------------



 



     If neither of the methods described in (i) or (ii) above is available, and
the Company and the Employee cannot agree on the fair market value within thirty
(30) days after termination, then each of the Company and the Employee shall
promptly appoint an appraiser, who will in turn promptly select a third
appraiser, and the three appraisers will, within thirty (30) days of their
appointment, determine the fair market value of the stock in such manner as a
majority of them deems appropriate.
     Any shares of stock and any options purchased by the Company shall be
transferred to the Company free and clear of all liens, encumbrances or rights
of third parties.
               (b) If the Employment Period is terminated by the Company because
of Employee’s Disability, the Company agrees to continue to pay Employee his
current Base Salary during such period of Disability, said payments to continue
for a maximum of one year. Thereafter, Employee shall be paid by the Company’s
insurer, if any, such disability benefits as may be paid to any employee of the
Company under any disability plan then in effect, if any.
               (c) If the Employment Period is terminated by the Company without
Cause, Employee shall be entitled to receive as severance pay (in addition to
the payment of the Base Salary through the date of termination as well as a
prorated Senior Management Plan Bonus) an amount equal to the greater of (i) his
current Base Salary for a period equal to twelve (12) months and (ii) Employee’s
current Base Salary for the remainder of the Employment Period, such amount to
be payable in regular installments in accordance with the Company’s general
payroll practices for salaried employees. Employee shall have no obligation to
mitigate these post-employment payments by seeking other employment. Except
pursuant to Section 2.6(a), the Company shall have no other obligations
hereunder or otherwise with respect to Employee’s employment from and after the
termination or expiration date, and the Company shall continue to have all other
rights available hereunder (including, without limitation, all rights under
Sections 3, 4, and 6 at law or in equity).
               (d) If the Employment Period is terminated by either the Company
or the Employee following a Change of Control or if the Employee’s employment is
terminated within 24 months of a Change of Control notwithstanding that the
Employment Period has otherwise expired, Employee shall be entitled to receive
(i) all compensation accrued and unpaid prior to the date of termination and
(ii) an amount equal to 2.99 times his current Base Salary, provided, however,
that in no event shall the amount due pursuant to this clause (ii) be calculated
upon a base salary less than the Employee’s Base Salary as of the date of the
Change of Control. The amounts payable to Employee pursuant to this
Section 2.6(d) shall be paid in a lump sum and in immediately available funds on
the date that the Employee’s employment is terminated. Employee shall not be
required to mitigate the amount of any payment required by this Section 2.6(d)
by seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to Employee in
any subsequent employment. In the event that the payment amounts due to Employee
pursuant to this Section 2.6(d) and other provisions of this Agreement following
a Change of Control would result in an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(“Code”), then the amount due to Employee shall be capped at the maximum amount
payable to Employee before such “excess parachute payment” provisions would
otherwise apply.
     For purposes of this Agreement, the term “Change of Control” shall mean the
purchase or other acquisition by any person, entity or group of persons, within
the meaning of section 13(d) or

6



--------------------------------------------------------------------------------



 



14(d) of the Securities Exchange Act of 1934 (“Act”), or any comparable
successor provisions, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 30 percent or more of either the outstanding
shares of common stock or the combined voting power of Regent Communications,
Inc.’s then outstanding voting securities entitled to vote generally, or the
approval by the stockholders of Regent Communications, Inc. of a reorganization,
merger, or consolidation, in each case, with respect to which persons who were
stockholders of Regent Communications, Inc. immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50 percent of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated Regent
Communications, Inc.’s then outstanding securities, or a liquidation or
dissolution of Regent Communications, Inc. or of the sale of all or
substantially all of Regent Communications, Inc.’s assets.
               (e) If the Employment Period is terminated pursuant to
Section 2.6(a)(iii), 2.6(b), 2.6(c) or 2.6(d) above, Employee shall be entitled
to receive, at such time it would otherwise be payable, any Senior Management
Plan Bonus which would have been payable, based upon the Company’s performance
over the full fiscal year, prorated for that portion of the fiscal year during
which the Employee was employed by the Company.
               (f) If the Employment Period is terminated pursuant to
Section 2.6(a)(iii), 2.6(b), 2.6(c) or 2.6(d) above, for a number of months
equal to the lesser of (a) twelve (12) or (b) the number of months remaining
until Employee’s 65th birthday (the “Continuation Period”), the Company shall at
its expense continue on behalf of Employee and his dependents and beneficiaries
(to the same extent provided to the dependents and beneficiaries prior to
Employee’s termination) the life insurance, medical, dental, and hospitalization
benefits provided (x) to Employee by the Company at any time within ninety
(90) days preceding such termination, or (y) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and benefits (including deductibles and costs) provided in
this Section 2.6 (f) during the Continuation Period shall be no less favorable
to Employee and his dependents and beneficiaries, than the most favorable of
such coverages and benefits set forth in clauses (x) and (y) above. The
Company’s obligation hereunder with respect to the foregoing benefits shall be
limited to the extent that Employee obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide Employee hereunder as long as
the aggregate coverages and benefits of the combined benefit plans are no less
favorable to Employee than the coverages and benefits required to be provided
hereunder. This Section 2.6(f) shall not be interpreted so as to limit any
benefits to which Employee or his dependents or beneficiaries may be entitled
under any of the Company’s employee benefit plans, programs or practices
following Employee’s termination of employment, including without limitation,
retiree medical and life insurance benefits.
          2.7 Profit Sharing, Pension and Salary Deferral Benefits. It is
understood by the parties to this Agreement that, during the Employment Period,
Employee shall be entitled to participate in or accrue benefits under any
pension, salary deferral or profit sharing plan now existing or hereafter
created for employees of the Company upon terms and conditions equivalent to
those which the Company may provide for other senior executive employees.

7



--------------------------------------------------------------------------------



 



     3. Covenant Not to Compete.
          3.1 Non-Competition. Employee agrees that during the Employment Period
and for the 18-month period immediately following the termination of his
employment with the Company, he shall not, within a twenty-five (25) mile radius
of any radio station transmission tower or studio then owned or operated,
directly or indirectly, by the Company (the “Territory”), engage in any of the
following activities:
               (a) Directly or indirectly enter into the employ or render any
service to or act in concert with any person, partnership, corporation or other
entity engaged in the ownership or operation of radio stations (the “Radio
Business”) with a radio station transmission tower or studio located within the
Territory; or
               (b) Directly or indirectly engage in the Radio Business with a
radio station transmission tower or studio located within the Territory on his
own account; or
               (c) Become interested in any such Radio Business with a radio
station transmission tower or studio located within the Territory directly or
indirectly as an individual, partner, shareholder, director, officer, principal,
agent, employee, consultant, creditor or in any other relationship or capacity;
provided, that the purchase of a publicly traded security of a corporation
engaged in the Radio Business shall not in itself be deemed violative of this
Agreement so long as Employee does not own, directly or indirectly, more than 3%
of the securities of such corporation.
          3.2 Non-Solicitation. Employee agrees that during the Employment
Period and for the 18-month period immediately following the termination of his
employment with the Company, he shall not (other than in the regular course of
the Company’s business) within the Territory solicit, directly or indirectly,
business of the type then being performed by the Company from any person,
partnership, corporation or other entity which is a customer of the Company at
the time Employee’s employment with the Company terminates, or was such a
customer within the one-year period immediately prior thereto, or to the
knowledge of Employee at the date of termination of employment, is a person,
partnership, corporation or other entity with which the Company plans to do a
substantial amount of business within the one-year period after such termination
of employment.
     4. Non-Inducement and Non-Disclosure.
          4.1 Non-Inducement. Employee agrees that during the Employment Period
and for a one-year period immediately following the termination of his
employment with the Company, he shall not directly or indirectly, individually
or on behalf of persons not parties to this Agreement, aid or endeavor to
solicit or induce any of the Company’s employees to leave their employment with
the Company in order to accept employment with Employee or another person,
partnership, corporation or other entity.
          4.2 Non-Disclosure. At no time shall Employee divulge, furnish or make
accessible to anyone (other than in the regular course of the Company’s
business) any knowledge or information with respect to confidential information
or data of the Company, or with respect to any confidential information or data
of any of the customers of the Company, or with respect to any other
confidential aspect of the business or products or services of the Company or
its customers. Upon termination of his employment with the Company, Employee
shall return to the Company all

8



--------------------------------------------------------------------------------



 



records, documents and material containing confidential information of the
Company prepared by Employee or coming into his possession by virtue of his
employment with the Company, including all copies thereof.
     5. Effect of Termination Without Cause. Notwithstanding the provisions of
Sections 3 and 4 above, the restrictions imposed upon Employee in Sections 3.1,
3.2, and 4.1 of this Agreement during the period following the termination of
his employment hereunder shall apply in the event Employee’s employment
hereunder is terminated by the Company without cause pursuant to Section 1.4(ii)
only for a period of one year provided Employee has received and has elected to
accept the severance pay under Section 2.6(c).
     6. Remedies. Employee acknowledges and agrees that the covenants set forth
in Sections 3 and 4 of this Agreement (collectively, the “Restrictive
Covenants”) are reasonable and necessary for the protection of the Company’s
business interests and compliance therewith will not deprive Employee of the
ability to earn a suitable living, that irreparable injury will result to the
Company if Employee breaches any of the terms of the Restrictive Covenants, and
that in the event of Employee’s actual or threatened breach of any such
Restrictive Covenants, the Company will have no adequate remedy at law. Employee
accordingly agrees that in the event of any actual or threatened breach by him
of any of the Restrictive Covenants, the Company shall be entitled to immediate
temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible. In such event, the periods of time referred to in Sections 3 and 4
shall be deemed extended for a period equal to the respective period during
which Employee is in breach thereof, in order to provide for injunctive relief
and specific performance for a period equal to the full term thereof. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove. The covenants contained
in Section 4 and 5 shall be construed as separate covenants, and if any court
shall finally determine that the restraints provided for in any such covenants
are too broad as to the geographic area, activity or time covered, said area,
activity or time covered may be reduced to whatever extent the court deems
reasonable and such covenants shall be enforced as to such reduced area,
activity or time. Employee shall indemnify and hold Company harmless from any
liability, loss, damage, judgment, cost or expense(including reasonable
attorneys’ fees and expenses) arising out of any claim or suit resulting from
Employee’s breach of these covenants or his failure to perform a duty hereunder.
     7. No Other Non-Compete Agreements. Notwithstanding anything to the
contrary contained herein, Employee hereby represents, warrants and covenants to
Company that Employee (i) is not a party to nor bound by any non-competition,
non-solicitation, confidentiality or other agreement of any kind which would
conflict with or prevent his employment hereunder or the full performance of all
of his duties hereunder, and (ii) has not, and will not, wrongfully use any
confidential information or know-how taken from another employer. Employee
hereby agrees to indemnify and hold the Company harmless from any claim, loss,
damage and expense hereafter incurred by the Company as a result of any breach
of the foregoing representations, warranties or covenants made by Employee in
this Section.
     8. Life Insurance. The Company may at its discretion and at any time apply
for and procure as owner and for its own benefit and at its own expense,
insurance on the life of Employee

9



--------------------------------------------------------------------------------



 



in such amounts and in such form or forms as the Company may choose. Employee
shall cooperate with the Company in procuring such insurance and shall, at the
request of the Company, submit to such medical examinations, supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such insurance.
Employee shall have no interest whatsoever in any such policy or policies,
except that, upon the termination of Employee’s employment hereunder, Employee
shall have the privilege of purchasing any such insurance from the Company for
an amount equal to the actual premiums thereon previously paid by the Company.
     9. Income Tax Treatment. Employee and the Company acknowledge that it is
the intention of the Company to deduct all amounts paid under Section 2 hereof
as ordinary and necessary business expenses for income tax purposes. Employee
agrees and represents that he will treat all amounts paid hereunder as ordinary
income for income tax purposes, and should he report such amounts as other than
ordinary income for income tax purposes, he will indemnify and hold the Company
harmless from and against any and all taxes, penalties, interest, costs and
expenses, including reasonable attorneys’ and accounting fees and costs, which
are incurred by the Company directly or indirectly as a result thereof.
     10. Assignment. No party hereto may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, provided, however, the Company shall have the right to assign all or any
part of its rights and obligations under this Agreement to (i) any affiliate of
the Company to which the Business is assigned at any time or (ii) the purchaser
of all or substantially all of the assets of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
     12. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
     13. Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.
     14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iii) transmitted by
telecopy to the recipient with a

10



--------------------------------------------------------------------------------



 



confirmation copy to follow the next day to be delivered by overnight carrier.
Such notices, demands and other communications shall be sent to the addresses
indicated below:

             
(a)
  If to Employee:   (b)   If to the Company:
 
           
 
  William L. Stakelin       Regent Communications, Inc.
 
  100 East RiverCenter Blvd.       100 East RiverCenter Blvd.
 
  9th Floor       9th Floor
 
  Covington, KY 41011       Covington, KY 41011
 
  Facsimile No. 859/292-0352       Facsimile No. 859/292-0352

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. Date
of service of such notice shall be (w) the date such notice is personally
delivered, (x) three days after the date of mailing if sent by certified or
registered mail, (y) one day after the date of delivery to the overnight courier
if sent by overnight courier or (z) the next business day after the date of
transmittal by telecopy.
     15. Preamble; Preliminary Recitals. The Preliminary Recitals set forth in
the Preamble hereto are hereby incorporated and made part of this Agreement.
     16. Waiver. No modification, termination or attempted waiver of this
Agreement shall be valid unless in writing and signed by the party against whom
the same is sought to be entered. Either party’s failure to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor prevent that party thereafter from enforcing each and every other provision
of this Agreement. The rights granted the parties herein are cumulative and the
waiver by a party of any single remedy shall not constitute a waiver of such
party’s right to assert all other legal remedies available to him or it under
the circumstances.
     17. Additional Obligations. Both during and after the Employment Period,
Employee shall, upon reasonable notice, furnish the Company with such
information as may be in Employee’s possession, and cooperate with the Company,
as may reasonably be requested by the Company (and, after the Employment Period,
with due consideration for Employee’s obligations with respect to any new
employment or business activity) in connection with any litigation in which the
Company or any affiliate is or may become a party. The Company shall reimburse
Employee for all reasonable expenses incurred by Employee in fulfilling
Employee’s obligations under this Section 17.
     18. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the Commonwealth of Kentucky without giving effect to provisions thereof
regarding conflict of laws.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              COMPANY:
 
            REGENT COMMUNICATIONS, INC.
 
       
 
  By:   /s/ John H. Wyant
 
            John H. Wyant, Chairman of the Compensation Committee of the Board
of Directors
 
            EMPLOYEE:
 
            /s/ William L. Stakelin           William L. Stakelin

12